Citation Nr: 1637670	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  11-02 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for an eye disorder, to include glaucoma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel



INTRODUCTION

The Veteran completed active duty military service from February 1971 to September 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California denying entitlement to service connection for glaucoma, claimed as pre-glaucoma.  This claim was remanded in January 2016 and has since been returned to the Board for further adjudication.  Although the January 2016 Board decision also remanded the issue of entitlement to service connection for obstructive sleep apnea, the Agency of Original Jurisdiction (AOJ) subsequently granted service connection for that condition in March 2016.  Therefore, that issue is no longer before the Board.

The Veteran requested a hearing on his October 2011 substantive appeal, and the Board scheduled him for a Board hearing in August 2015.  He failed to appear for the scheduled hearing, however, and did not request another hearing or explain his absence.  Accordingly, the Veteran's October 2011 hearing request is considered withdrawn, and the Board will proceed to adjudicate this appeal.  See 38 C.F.R. § 20.704 (d) (2015).  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

Unfortunately, due to reasons that follow, a remand is required.  Although the Board regrets this delay, it is necessary to ensure the Veteran is afforded adequate claim development assistance.

As discussed above, the Board remanded this appeal in March 2016 for additional development.  Specifically, the Board directed the AOJ to provide the Veteran with a VA examination of his eyes.  This examination was to be completed by a qualified ophthalmologist, who was directed to diagnose all of the Veteran's current eye conditions and provide several etiology and other related medical opinions.

When the Board remands a claim to the RO it has a duty to ensure substantial compliance with the directives contained in that remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998). Additionally, according to McLendon v. Nicholson, when required to adequately adjudicate the claim, VA must provide a medical examination assessing the Veteran's claimed disabilities or conditions.  See generally 20 Vet. App. 79 (2006).  Such a medical examination is adequate when it describes the disability in sufficient detail such that the examiner's evaluation of the disability is "fully informed."  Barr v. Nicholson, 21 Vet App. 303, 311 (2007).  A medical examination is "fully informed" when the examiner has sufficient facts upon which to base an opinion relevant to the issue at hand.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  

Although a review of the record reveals that the AOJ provided the Veteran with an eye examination in February 2016, a review of that examination report reveals that it was completed by an optometrist, not an ophthalmologist.  Additionally, a review of the related examination report reveals that this February 2016 optometrist examiner did not provide etiology opinions responsive to the January 2016 Board remand decision.  Moreover, the February 2016 VA examiner provided a positive etiology opinion for pre-glaucoma, but then, in his or her rationale, described pre-glaucoma not as a medical condition, but as "suspicion of glaucoma."  Therefore, it is unclear to the Board whether pre-glaucoma is a medical diagnosis in its own right, or simply the state of being at risk for developing the medical condition of glaucoma.  Accordingly, for the reasons outlined above, remand of this claim is required for provision of another VA examination, with the request for additional clarification as whether the Veteran's documented history of pre-glaucoma constitutes its own medical diagnosis, or is simply a way of denoting that a particular patient is at risk for developing the medical condition of glaucoma.
Moreover, since a review of the record reveals that the Veteran has been treated and monitored for pre-glaucoma at the San Diego VA Medical Center (VAMC), on remand any outstanding VA treatment records related to the Veteran's pre-glaucoma or other eye conditions should be collected.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA treatment records related to any eye conditions and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

2. Schedule the Veteran for a VA examination of his eyes with a qualified ophthalmologist.  The entire claims file, to include a complete copy of this remand, must be made available to, and reviewed by, the designated examiners.  

a. The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b. The examiner must assign a diagnosis for each eye disorder the Veteran currently experiences.  In doing so, the examiner must specifically state whether the Veteran currently experiences glaucoma.  If no glaucoma is found to be present, the examiner must reconcile that finding with the December 2005 assessment of glaucoma.  Additionally, if the examiner finds that the Veteran has pre-glaucoma, the examiner must explain whether pre-glaucoma constitutes the diagnosis of a separate and distinct medical condition, or, if applicable, whether it is a term that is assigned to individuals that have been determined to be at risk for the development of glaucoma.

c. For each such eye disorder found on examination, the examiner must provide the following opinions:

i. Whether it is a congenital defect, a congenital disease, or neither.  (A defect is a condition that can neither improve nor worsen.  A congenital disease, for VA adjudication purposes, is a congenital condition that is subject to improvement and/or worsening.)

ii. For each eye disorder found to be a congenital defect, the examiner must opine whether any other non-congenital defects of the eye represent superimposed diseases or disorders on that congenital defect.  If so, the examiner should discuss whether such superimposed disease or disorder began during military service, or if present prior to service, was aggravated (i.e., permanently worsened beyond the normal progression of that disease) by service.

iii. For each eye disorder found to be a congenital disease, the examiner must opine whether it first became evident during active duty service or was aggravated (i.e., permanently worsened beyond the normal progression of that disease) during the Veteran's active service.

iv. For each eye disorder found to be neither a congenital defect nor disease, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the disorder first began during or is otherwise the result of military service.

d. In rendering these opinions, the examiner must consider the Veteran's documented history and contentions and must specifically discuss the in-service diagnosis of myopic astigmatism and the multiple post-service diagnoses of eye disabilities, including the diagnoses of "pre-glaucoma" and the provisional diagnoses of glaucoma.  The examiner must also discuss the Veteran's contentions concerning the in-service onset of eye symptoms in the context of any negative opinion.

e. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report. If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4. After undertaking any necessary additional development, readjudicate the issue on appeal. If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




